Citation Nr: 0601112	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a nerve condition.

3.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1944 to October 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2004 and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

The March 2004 rating decision granted service connection for 
PTSD and assigned an initial 30 percent rating; but denied 
service connection for an anxiety disorder (other than PTSD) 
and for a nerve disorder.  Initially, the veteran appealed 
the issues of entitlement to service connection for an 
anxiety disorder and a nerve disorder, as well as the initial 
30 percent rating assigned for the service-connected PTSD.  
After the RO issued a Statement of the Case (SOC) in July 
2004, the veteran subsequently withdrew his appeal as to the 
issue of entitlement to a higher initial rating for the 
service-connected PTSD and submitted a timely substantive 
appeal (VA Form 9) with regard to the issues of service 
connection for an anxiety disorder and a nerve disorder, 
which was received at the RO in August 2004.  

Meanwhile, in September 2004, the veteran submitted a claim 
for entitlement to a TDIU.  Inherent in that claim, was a 
claim for an increased rating for the service-connected PTSD, 
currently rated as 30 percent disabling.  Those claims were 
denied in an October 2004 rating decision.  The veteran 
appealed.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC in April 
2005.  A transcript of his testimony has been associated with 
the claims file.

The issues of entitlement to service connection for an 
anxiety disorder (other than PTSD), a nerve disorder, 
entitlement to an increased rating for the service-connected 
PTSD, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks service connection for an anxiety disorder 
(other than PTSD), a nerve disorder, an increased rating for 
the service-connected PTSD, and entitlement to a TDIU.  

The veteran's claim for service connection for anxiety 
disorder was denied by the RO on the basis that it was part 
of the service-connected PTSD and not a separate disorder.  
The veteran's claim of service connection for a nerve 
disorder was denied by the RO because he did not have a 
current diagnosis.  The record reflects that the veteran was 
diagnosed with contractures in the hands and according to his 
private doctor, a computerized tomography (CT) scan of the 
head showed chronic subdural hematoma.  At his VA 
examinations, the veteran has reported trembling in his 
hands.  

In light of the evidence of record, the veteran should be 
afforded a VA examination to determine the current nature and 
likely etiology of any separate anxiety and/or 
neurological/nerve disorders.  All pertinent treatment 
records should be obtained and associated with the claims 
file.  

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

The veteran also asserts that his PTSD is worse than is 
represented by the 30 percent rating currently assigned.  At 
his April 2005 hearing, the veteran reported ongoing recent 
treatment from his private doctor, Dr. Barnai (?), on a 
monthly basis, most recently in March 2005, when he is in the 
Philippines and from Dr. Emmay (?) at St. Andrews Medical 
Clinic in Los Angeles.  These private records are not present 
in the claims file.  The VA has a duty to assist the veteran 
in the development of facts pertaining to his claim.  
38 C.F.R. § 3.159 (2005).  The Court has held that the duty 
to assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Additionally, the veteran testified that his most recent VA 
psychiatric evaluation in September 2004 was cursory, at 
best.  According to examination report, that the examiner was 
not provided with the claims folder for review prior to the 
examination.  Moreover, the veteran reported that he had to 
leave his job in 2002 in Los Angeles due to his service-
connected PTSD. Although the veteran underwent a VA 
examination to evaluate his service-connected disability, 
there was no opinion provided regarding the veteran's 
employability.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Prior to appellate adjudication of the merits, all of the 
veteran's VA and private treatment records with respect to 
his PTSD should be obtained and he should be afforded a VA 
examination to determine the current nature, extent and 
severity of the service-connected PTSD and whether his 
service-connected disabilities preclude him from obtaining 
and maintaining employment.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for PTSD 
and/or anxiety and/or a 
neurological/nerve condition or any 
residuals therefrom.  After obtaining any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  After completion of #1, the veteran 
should be afforded a VA neurological 
examination, preferably in Los Angeles, 
California, to determine the current 
nature, and likely etiology of the 
current neurological/nerve disorder, if 
any.  All indicated x-rays and laboratory 
tests should be completed.  The claims 
file should be made available to the 
examiner prior to the examination.  The 
examiner should be asked to provide 
specific comments as to whether the 
veteran does or does not have a current 
neurological disability; and if so, 
whether there is any relationship between 
the veteran's current disability and 
service or whether there is any 
relationship between a current 
neurological/nerve disorder and the 
service-connected PTSD and/or anxiety 
disorder.  The appropriate examiner 
should also indicate if the veteran's 
service-connected PTSD aggravates any 
current neurological/nerve disorder, and, 
if so, what level of disability is 
attributable to aggravation.  All medical 
opinions must be accompanied by a 
complete rationale based on sound medical 
principles.  

3.  After completion of #1, the veteran 
should be afforded a VA psychiatric 
examination, preferably in Los Angeles, 
California, to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected PTSD and to 
determine if he has a separate anxiety 
disorder that is related to service or 
his service-connected anxiety disorder.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examiner should 
state that the claims file was reviewed.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the veteran's service-connected 
PTSD alone prevents him from securing and 
following substantially gainful 
employment consistent with education and 
work background.  All medical opinions 
must be accompanied by a complete 
rationale based on sound medical 
principles.  

4.  The RO/AMC should readjudicate the 
veteran's claims for entitlement to 
service connection for an anxiety 
disorder, a neurological/nerve disorder; 
an increased rating for the service-
connected PTSD, and entitlement to a 
TDIU.  The RO should specifically 
consider whether the veteran has an 
anxiety disorder and/or a 
neurological/nerve disorder; and if so, 
whether either was likely incurred in or 
aggravated by service or aggravated by 
the service-connected PTSD, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth 
in Allen regarding aggravation.  The RO 
should also consider whether the veteran 
is unemployable due to his service-
connected disability (ies) after 
determining whether an increased rating 
for the service-connected PTSD is 
warranted.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


